Case 1:18-cv-01064-CFC-CJB Document 332 Filed 09/01/21 Page 1 of 2 PageID #: 12777




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  AMGEN INC. AND AMGEN                            )
  MANUFACTURING, LIMITED,                         )
                                                  )
                     Plaintiffs,
                                                  )
         v.                                       )     C.A. No. 18-1064-CFC-CJB
                                                  )
  HOSPIRA, INC. AND PFIZER INC.,                  )
                                                  )
                     Defendants.                  )


              STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Amgen Inc. and Amgen

  Manufacturing, Limited, and Defendants Hospira, Inc. and Pfizer Inc. hereby stipulate and agree,

  through their undersigned counsel, that all claims and counterclaims between the parties in this

  action are hereby dismissed with prejudice, with each party to bear its own costs, expenses and

  attorneys’ fees.


  /s/ Katharine L. Mowery                        /s/ Arthur G. Connolly, III
  Robert W. Whetzel (#2288)                      Arthur G. Connolly, III (#2667)
  Katharine Lester Mowery (#5629)                CONNOLLY GALLAGHER LLP
  Tyler E. Cragg (#6398)                         1201 North Market Street, 20th Floor
  RICHARDS, LAYTON & FINGER, P.A.                Wilmington, DE 19801
  One Rodney Square                              (302) 757-7300
  920 North King Street                          aconnolly@connollygallagher.com
  Wilmington, Delaware 19801
  (302) 651-7700                                 Attorneys for Defendants Hospira, Inc. and
  whetzel@rlf.com                                Pfizer Inc.
  mowery@rlf.com
  cragg@rlf.com

  Attorneys for Amgen Inc. and Amgen
  Manufacturing, Limited

  Dated: September 1, 2021




                                                 1
Case 1:18-cv-01064-CFC-CJB Document 332 Filed 09/01/21 Page 2 of 2 PageID #: 12778




  IT IS SO ORDERED this ____ day of                 , 2021.


                                  _____________________________________________
                                  THE HONORABLE COLM F. CONNOLLY




                                          2
